     Case: 1:16-cr-00793 Document #: 83 Filed: 07/07/20 Page 1 of 1 PageID #:291

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

UNITED STATES OF AMERICA
                                           Plaintiff,
v.                                                          Case No.: 1:16−cr−00793
                                                            Honorable Andrea R. Wood
Michael Persaud
                                           Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, July 7, 2020:


         MINUTE entry before the Honorable Andrea R. Wood as to Michael Persaud:
Telephone status hearing set for 7/14/2020 at 10:15 AM. The Defendant's in−person
appearance is waived. By 7/9/2020, the parties shall inform the Court by email to the
courtroom deputy (David_lynn@ilnd.uscourts.gov) if they believe that there will be
substantive matters raised at the status hearing that require the Defendant's in−person
appearance. To ensure public access to court proceedings, members of the public and
media may call in to listen to telephonic hearings. The call−in number is (888) 557−8511
and the access code is 3547847. Counsel of record will receive an email 30 minutes prior
to the start of the telephonic hearing with instructions to join the call. Persons granted
remote access to proceedings are reminded of the general prohibition against
photographing, recording, and rebroadcasting of court proceedings. Violation of these
prohibitions may result in sanctions, including removal of court−issued media credentials,
restricted entry to future hearings, denial of entry to future hearings, or any other sanctions
deemed necessary by the Court. Mailed notice (dal, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
